Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims  is the inclusion of the limitations of 

“wherein the at least one fluid flow enabler comprises a first plunger configured to seal a first orifice of the at least one fluid flow enabler due to pressure applied by the second fluid, thereby providing a non-return valve mechanism to restrict flow of the first fluid towards the second inlet 104, and restrict flow of the second fluid towards the first inlet 102.” in claim 1 and 

“wherein an increase in pressure of the second fluid inside the housing above a predefined pressure enables a plunger of the common fluid flow enabler, thereby providing an intrinsic pressure relief valve mechanism to control the pressure of
the second fluid inside the housing 120 and enable controlled discharge of the second fluid from the housing 120 when the pressure of the second fluid inside the housing 120 exceeds [[a]]the predefined pressure.” in claim 10 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747